Citation Nr: 1424575	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-01 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease (DDD) status-post C6-7 discectomy, cervical spine, prior to January 23, 2008.  

2.  Entitlement to an initial evaluation in excess of 30 percent for DDD status-post C6-7 discectomy, cervical spine, from January 23, 2008.  

3.  Entitlement to an effective date prior to November 6, 1996, for the grant of service connection for DDD status-post C6-7 discectomy, cervical spine.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a jaw condition.  

5.  Entitlement to service connection for a jaw disability, to include disability of the trigeminal nerve.



REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney at Law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969 and March 1971 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In the May 2009 rating decision, the RO granted the Veteran's claim for service connection of a cervical spine disability, effective August 16, 2000, as 20 percent disabling, until March 18, 2009, at which time the RO assigned a 30 percent staged rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In a November 2010 rating action, the RO assigned an effective date of November 6, 1996, for the grant of service connection for the cervical spine disability.  In the November 2010 rating action, the RO assigned a 20 percent evaluation through January 22, 2008, and a 30 percent evaluation thereafter.  Because the maximum benefits were not granted, the issues of entitlement to higher evaluations remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the April 2012 rating decision, the RO declined to reopen the Veteran's claim for service connection of jaw disability, which has a long claim history and was last considered by the Board in a November 2008 rating decision, which the Veteran did not appeal to the U.S. Court of Appeals for Veterans' Claims (CAVC).  Once again, the Veteran pursues service connection for this disability.  

The issues of entitlement to an initial evaluation in excess of 20 percent for DDD status-post C6-7 discectomy, cervical spine, prior to January 23, 2008, entitlement to an initial evaluation in excess of 30 percent for DDD status-post C6-7 discectomy, cervical spine, from January 23, 2008, and entitlement to service connection for a jaw disability, to include disability of the trigeminal nerve, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board notes that the RO has taken issue with Attorney Foti participating in the adjudication of some claims due to the participation of another member of her law firm, particularly Attorney Daniel G. Krasenegor.  However, a review of the claims file discloses that the Veteran has consented in writing to allow attorneys associated with Attorney Krasnegor to assist in representing him in the matter, including Attorney Foti.  See 38 C.F.R. § 14.629(c)(2) (2013).

On August 6, 2012, Congress enacted the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165.  Section 501 amends 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a Substantive Appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.  Section 501 is applicable to claims in which a Substantive Appeal is filed on or after February 2, 2013, such as the new and material claim addressed herein.  



FINDINGS OF FACT

1.  In November 2008, the Board denied the Veteran's claim of entitlement to service connection for a jaw disorder, to include a disorder involving the inferior alveolar nerve, and the Veteran did not appeal the Board's decision.

2.  Evidence received since the November 2008 Board decision is new and material and raises a reasonable possibility of substantiating the claim.

3.  In a final June 1995 decision, the Board dismissed the appellant's claim of entitlement to service connection for a cervical spine disability.

4.  Following the June 1995 decision, September 19, 1996, is the earliest date that VA next most likely received a communication from the Veteran indicating intent to reopen his claim for service connection of a cervical spine disability.


CONCLUSIONS OF LAW

1.  The November 2008 Board decision denying service connection jaw disorder, to include a disorder involving the inferior alveolar nerve, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  Since the November 2008 Board decision, new and material evidence to reopen the claim for service connection for jaw disorder has been received and the claim is reopened.   38 C.F.R. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2013).

3.  The Board's June 1995 decision dismissing the appellant's claim of entitlement to service connection for a cervical spine disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

4.  The requirements for an effective date of September 19, 1996, but no earlier, for the grant of service connection for DDD status-post C6-7 discectomy, cervical spine have been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.156, 3.159, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen the Claim of Entitlement to Service Connection for a Jaw Condition

Considering the favorable outcome detailed below as to the reopening of the Veteran's claim, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2013).
For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. 3.156(a). New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The appellant's claim for service connection of a jaw disorder, to include a disorder involving the inferior alveolar nerve was denied in November 2008 on the grounds that the evidence did not substantiate that the Veteran incurred a jaw disorder, to include a disorder involving the alveolar nerve, in service.  In its decision, the Board weighed the lay and medical evidence of record, and denied the claim, emphasizing in its denial that the evidence weighed against finding that the Veteran's in-service prognothic mandible reconstruction resulted in a disability of the jaw, to include a disorder of the inferior alveolar nerve.  The Veteran has consistently maintained that he has dental disability attributable to this procedure, and has offered numerous theories in support of the claim.  Notwithstanding, the Veteran did not appeal Board's November 2008 decision, and it is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

At the time of the November 2008 Board decision the evidence of record consisted of the Veteran's service treatment and personnel records, his claim, private medical evidence, VA medical records, and several medical opinions on the issue.  The Board denied the claim on the grounds stated above.  In doing so, the Board heavily weighed the medical opinions of record, finding that the evidence weighed against any finding that the in-service mandible reduction resulted in disability, to include by way of aggravation of the pre-existing prognothic mandible.  The Board concluded that the 1971 surgery resulted in no disability, relying on several medical examinations and opinions reflecting that the surgery was uneventful.  Despite the numerous denials and negative opinions of record, the Veteran persists in his claim.  

As outlined above, the Board considered whether the Veteran had incurred damage and disorder of the inferior alveolar nerve in its November 2008 decision.  Despite the indications of such, the Board concluded that the 1971 prognothic mandible reduction did not result in damage to this nerve.  The evidence of record at this time contained numerous pieces of evidence, including medical opinions, that showed that the Veteran sustained no complications due to the surgery, including any nerve damage.  

Despite the significant evidence already of record, the Veteran has submitted dental records from Tufts University and the Harvard Dental Center.  The Harvard Dental Center records reflect that the Veteran presented in November 2013 for a consult "concerning the etiology of jaw dysfunction."  The note documents that the examining clinician had "reviewed years of reports provided by the Veteran and that the Veteran had related that he felt asymmetry post-surgery and a second surgery required to remove wire fixation had caused his current symptoms.  The clinician assessed TMJ arthralgia related to disc displacement (of the jaw) and "trigeminal neuropathy related to nerve damage and paresthesia post[-]surgery."  

The November 2013 Harvard Dental Center record is new and material.  As noted above, in its November 2008 decision, the Board denied the claim finding that the evidence did not, inter alia, substantiate a finding of nerve damage or disorder related to the in-service mandible reduction.  The November 2013 Harvard Dental Center record relates to this unsubstantiated fact and is newly of record.  New and material evidence need not be received as to each previously unproven element of a claim.  Shade, supra.  The credibility of the evidence is to be presumed, unless inherently incredible.  Justus, supra.  Accordingly, the claim is reopened.  The underlying claim is addressed below in the remand section.

Earlier Effective Date for the Grant of Service Connection for Disability of the Cervical Spine

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an AOJ, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case as the Veteran has not alleged any prejudice.

VA has obtained numerous records, assisted the Veteran in obtaining evidence and the Veteran and his attorney have submitted evidence and argument in support of their request for the assignment of an earlier effective date for the grant of service connection for a cervical spine disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.
By way of background, the Board notes that in an October 2004 decision, the Board remanded the Veteran's claim for service connection of a cervical spine disability "on a direct basis" for the issuance of a Statement of the Case (SOC).  See Manlicon v. West, 12 Vet. App. 238 (1999).  The issue was then before the Board by way of a September 2000 rating decision, to which the Veteran had filed a Notice of Disagreement (NOD).  In this regard, the Board notes that the Veteran thereafter perfected an appeal of this issue and in August 2005, the Board denied entitlement to service connection for a cervical spine disability, to include as incurred or aggravated in service and under the combat presumptions of 38 U.S.C.A. § 1154(b).    

The Veteran appealed that determination to CAVC and in December 2007 CAVC issued a Memorandum Decision remanding the claim.  CAVC specifically remanded the claim to consider a May 2000 medical opinion from Dr. Stern, which suggested that the Veteran's DDD was related to his combat experience.  Notably, the Veteran has been awarded the Combat Action Ribbon.  

In November 2008, the Board remanded the claim and in a May 2009 rating decision, service connection was ultimately granted.  In a November 2010 rating decision, the RO granted the staged ratings as stated in the present appeal.  The Veteran's attorney seeks an earlier effective date back to September 19, 1996, the date of the JMR, for the grant of service connection of a cervical spine disorder.  As outlined above, in a November 2010 rating decision, the RO ultimately granted service connection for a cervical spine disability, effective November 6, 1996.  To the extent that the Veteran's attorney asserts that different theories in support of a claim constitute separate claims, the Board notes that this is not the case and thus has no bearing on the extent of the scope or timing of the claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), citing Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005).  The claim encompasses all theories of etiology and service connection.  

The JMR resulted from a June 19, 1995 dismissal of the claim by the Board.  The Veteran filed a Motion for Reconsideration of the claim by the Board on June 23, 1995.  The Board denied that motion in an August 18, 1995, decision.  In a September 13, 1995, rating decision, the RO denied service connection for a cervical spine disability on a secondary basis.  The Veteran appealed the Board's decision to CAVC and the JMR resulted in dismissal of the appeal.  Due to the dismissal of that appeal the June 1995 Board decision became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).  The Veteran's motion for reconsideration was denied, and that denial is also final.  38 C.F.R. § 20.1001(c)(1).

The September 1996 JMR particularly requested dismissal of the appeal with respect to entitlement to service connection for a cervical spine disability secondary to service-connected residuals of stress fractures of the distal right fibula and the left femur, as this issue was stipulated as not being on appeal.  See pp. 2-3 JMR.  Prior to the September 1996 JMR and despite the dismissal of the claim of entitlement to service connection for a cervical spine disability, there appears no communication or intent from the Veteran or his representative regarding the claim for service connection of a spine disability.  

The Board notes that the RO had adjudicated the claim in a September 13, 1995, rating decision, based upon the Veteran's June 1995 Motion for Reconsideration, denied by the Board in August 1995.  However, despite this rating decision, there appears no indication of disagreement with this determination  Notably, in an April 1999 JMR, the Veteran's attorney specifically stated that the Veteran did not claim that he had submitted a NOD with a failure to adjudicate any claim for a cervical spine condition.  He did, however state that in order to avoid any further confusion, the "aspect of the prior remand was inserted to alert the Secretary that the Veteran wished to pursue a claim for entitlement to service connection for a cervical spine disorder.  The attorney noted that service connection "on a direct basis" had not been addressed. 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  A previous determination which is final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2013).  

Date of receipt means the date on which a claim, information or evidence was received in the Department of Veterans Affairs, except as to specific provisions for claims or evidence received in the State Department (§ 3.108), or in the Social Security Administration (§ 3.153, § 3.201), or Department of Defense as to initial claims filed at or prior to separation.   38 C.F.R. § 3.1(r) (2013).

The JMR signed by the Veteran's attorney and dated September 19, 1996, specifically stated that on remand of the other issues addressed in the JMR and CAVC Order, that the Veteran was free to submit any "additional evidence and argument, including any evidence to clarify the relationship, if any, between his jaw condition and his cervical spine condition."  The Veteran's attorney requests that this date be assigned as the effective date of the claim.

Any communication from or action by a Veteran indicating intent to apply for a benefit under laws administered by VA may be considered an informal claim.  38 C.F.R. § 3.155. To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

In resolving any doubt in the Veteran's favor, the Board concludes that the assignment of an effective date of September 19, 1996, but no earlier, is warranted for the grant of service connection for a cervical spine disability.  The Board notes that the regulations contemplate that the claim be received in VA and that the JMR was actually filed with CAVC, which is part of the United States Judiciary, and not VA.  See About the Court, http://www.uscourts.cavc.gov/about.php.  Nevertheless, the Board notes that Counsel for the Secretary signed and dated the JMR on September 1996.  As the record indicates that no claim was received prior to the date of the JMR and after the final actions addressing the claim, the Board thus concludes that September 19, 1996, marks the date that VA first received a claim for service connection of a cervical spine disability.  

The Veteran's attorney specifically seeks the date of the JMR as the effective date of the grant.  See November 2013 letter from Attorney Foti.  This is the maximum benefit sought and the Board finds that in granting the requested effective date of September 19, 1996, the appeal has been satisfied.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a jaw condition and the claim is reopened; to this extent only is the appeal granted.

Entitlement to an effective date of September 19, 1996, but no earlier, is granted for service connection for DDD status-post C6-7 discectomy, cervical spine.


REMAND

The RO determined that new and material evidence had not been received to reopen the claim for service connection of a jaw condition.  The decision above reopens the claim.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO de novo consideration unless there is a waiver from the appellant or no prejudice would result from adjudication of the claim.  As the RO has not considered the claim of service connection for a jaw condition on the merits, the Board finds that a remand for the RO for further development and to readjudicate de novo the Veteran's claim in the first instance is necessary.
As noted above, the Veteran submitted private records in 2013 pertaining to his claim for service connection of a jaw condition.  Upon remand, the Veteran is invited to identify any information or evidence that may substantiate his claim, to include private medical records.  VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from State or local governments, private medical care providers, current or former employers and other non-Federal governmental sources.  38 C.F.R. § 3.159(c)(1).

The Veteran was last afforded a VA examination to address the severity of his cervical spine disability in March 2009.   The examination was conducted by a neurosurgeon, at the RO's request.  See January 2009 deferred rating decision.  The Veteran disagreed with the evaluations assigned in the May 2009 rating decision in which service connection for the cervical spine disability was ultimately granted.  

In September 2011, VA scheduled the Veteran for another VA examination.  The Veteran appeared for that examination, but refused to be examined and only gave a brief history to the examiner.  The Veteran refused to be examined by anyone other than a neurosurgeon.  The credentials of the examiner that briefly interviewed the Veteran are not apparent from the examination report, although it seems safe to say that he is not a neurosurgeon.  

The Veteran's attorney requests that the Veteran be afforded another VA examination, to be conducted by a neurosurgeon or other expert physician.  The Veteran's attorney asserts that his condition is worse than rated and that examination to address the severity thereof is necessary to adequately decide the claim.  The attorney outlines that the Veteran's cervical spine disability involves disability of the muscles, nerves and bones, i.e. the musculoskeletal and nervous systems.  She points out that the Veteran has neurologic manifestations of the upper extremities.  She has also requested a "retroactive medical opinion" to address the severity of the condition throughout the applicable period, as well as that VA obtain an examination during a period of flare-ups.  

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims (Court) found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Pursuant to 38 C.F.R. § 4.2 (2013), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.

The Veteran essentially refuses to have a VA examination, unless a neurosurgeon or other expert performs one.  The Veteran's attorney particularly asserts that it is "questionable that a Physician's Assistant would possess the required expertise to adequately debate the findings of a Neurosurgeon" and requests remand for this reason, as well.  See December 2013 letter from Attorney Foti.  Unless the claimant challenges the adequacy of the examination or opinion, the Board may assume the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Id. Indeed, even when the claimant challenges a VA examination or opinion, the Board may assume the competency of the VA medical examiner, including Physician's Assistants, as long as, under 38 C.F.R. § 3.159(a)(1), he or she is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  However, given that the RO has seen fit to have the Veteran examined by a neurosurgeon, the Board agrees that the Veteran be afforded a VA examination by a neurosurgeon or another expert physician.

To the extent possible, the examination report should address flare-ups of the Veteran's condition.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses level of impairment since previous examination); Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (indicating that, to the extent possible, VA should schedule an examination for a condition that has cyclical manifestations during an active stage of the disease to best determine its severity); Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) (VA examination ordered during active stage of the Veteran's skin disorder).

The Veteran's attorney points out that the Veteran's service-connected cervical spine disability has associated neurological manifestations, including of the upper extremities and headaches.  Under VA regulations, separate evaluations are warranted for any associated neurologic abnormalities.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1) (2013).  Upon remand, the VA examination should address the presence of any such manifestations.  

The Board notes that the Veteran's attorney requests a retroactive medical opinion.  See November 2013 letter from Attorney Foti.  She asserts that there is little evidence of record to address the severity of the condition, particularly during the early years of this staged claim from September 1996 to January 23, 2008, the date of a private medical record evidencing loss of flexion beyond 15 degrees.  In Chotta v. Peake, 22 Vet. App. 80 (2008) the Court held that VA's duty to assist may include a need to obtain a "retrospective medical opinion' to ascertain past severity of disability where a rating must be assigned for a long-ago period and insufficient evidence is presented to support rating the disability over that period."  Upon remand, the examination should attempt to address the severity of the cervical spine condition from September 1996 to January 23, 2008, including the presence and extent of any associated neurological abnormalities.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and ask him to identify any treatment records relating to his claim for service connection of a jaw condition, including the trigeminal nerve.  He should provide approximate dates of treatment and identify the caregiver/facility.  Upon obtaining this information, and any necessary authorization form(s), attempt to obtain the outstanding evidence.  Any negative results should be noted in the record and communicated to the Veteran.  He should be advised that he may submit any evidence in support of his claim.  

2.  Schedule the Veteran for a VA examination to be conducted by a neurosurgeon or other expert physician for an examination and opinion, to include retrospectively, addressing the severity of the Veteran's service-connected DDD status-post C6-7 discectomy, cervical spine, from September 1996 to present.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  The examiner's credentials must be documented in the examination report.

The examiner should conduct range of motion studies and indicate whether there is weakened movement, excess fatigability, incoordination or pain.  These determinations should be expressed, if possible, in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use or on flare-ups.

The examiner should address whether at any time since September 1996 the Veteran's cervical spine disability manifested by ankylosis, either favorable or unfavorable, or flexion of the cervical spine to 15 degrees or less.

Following evaluation of the Veteran, the examiner must specifically identify any current objective neurologic abnormality/impairment found to be present.  For any objective neurologic abnormality, to include headaches (including occipital neuralgia) found on examination the examiner must indicate whether it is associated with the service-connected DDD status-post C6-7 discectomy, cervical spine.

To the extent possible, the examiner is asked to address whether the Veteran's cervical spine disability manifested by neurologic abnormalities since September 1996.  For any such abnormalities noted, the examiner is asked to render a diagnosis and comment on the date such manifestations first occurred.  

The examiner should, to the extent possible, express an opinion as to whether the Veteran experienced additional limits of functional ability, to include on repeated use or flare-ups due to pain, weakened movement, incoordination or excess fatigability during the time period under review.  The examiner should fully describe the severity of such functional limitation, if any, and should indicate whether such functional limitation resulted in additional degrees of limited motion, if possible.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks as to why such is the case.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then, after conducting any additional indicated development, readjudicate the claims currently on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and provide the appellant and his attorney an appropriate period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


